



Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


This First Amendment, dated as of March 28, 2019 (the “Amendment”), to the
Employment Agreement (“Employment Agreement”), dated effective as of December
17, 2018 (the “Effective Date”), by and between Northfield Bank, a
federally-chartered savings bank with its principal offices at 1731 Victory
Boulevard, Staten Island, New York 10314-3598 (the “Bank”), and Kenneth J.
Doherty (“Executive”). Capitalized terms which are not defined herein shall have
the same meaning as set forth in the Agreement.


W I T N E S S E T H:


WHEREAS, the Executive is currently employed under the Employment Agreement as
Executive Vice President and Senior Credit Officer of the Bank; and


WHEREAS, effective March 28, 2019 (the “Amendment Effective Date”), the
Executive and the Bank have agreed that Executive shall relinquish the title of
Executive Vice President and shall continue in the title of Senior Credit
Officer of the Bank, and shall no longer be responsible for the credit
underwriting or credit administration functions of the Bank; and


WHEREAS, the parties agree to amend the Agreement to reflect the Executive’s new
position, title and responsibilities; and


WHEREAS, pursuant to Section 15 of the Agreement, the parties to the Agreement
desire to amend the Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Bank and the Executive hereby agree as follows:


Section 1. Amendment to the Agreement. Notwithstanding anything in the Agreement
to the contrary, as of the Amendment Effective Date, all references in the
Agreement to “Executive Vice President” of the Bank are hereby eliminated and
hereafter the Agreement shall be read as employing Executive solely as the
“Senior Credit Officer” of the Bank. In the capacity of Senior Credit Officer,
Executive shall no longer be responsible for the credit underwriting or credit
administration functions of the Bank.
Section 2. Acknowledgement. By executing and agreeing to this Amendment,
Executive hereby acknowledges and agrees that the change in title reflected in
Section 1 above, and the resultant change in Executive’s duties and
responsibilities, which changes are effective as of the Amendment Effective
Date, do not constitute a “Good Reason” for Executive’s resignation under
Sections 5(a)(ii) of the Agreement, and do not entitle Executive to the payments
and benefits set forth in Section 5(b) of the Agreement.
Section 3. Continuation of Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Agreement, all of which are ratified and affirmed in all
respects and shall continue in full force and effect and shall be otherwise
unaffected.
Section 4.  Governing Law. This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of New York.
Section 5.  Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Bank and the Executive have duly executed this Amendment
as of the day and year first written above.
    
ATTEST
 
NORTHFIELD BANK
 
 
 
/s/ M. Eileen Bergin
 
/s/ Steven M. Klein
M. Eileen Bergin
 
Steven M. Klein
Corporate Secretray
 
President and Chief Executive Officer
 
 
 
 
 
 
WITNESS
 
EXECUTIVE
 
 
 
/s/ M. Eileen Bergin
 
/s/ Kenneth J. Doherty
M. Eileen Bergin
 
Kenneth J. Doherty
Corporate Secretray
 
 






